          Case 4:16-cv-01393-JST Document 953 Filed 01/22/21 Page 1 of 5


 1   LATHAM & WATKINS LLP                           JEFFREY T. THOMAS, SBN 106409
        Christopher S. Yates (SBN 161273)             jtthomas@gibsondunn.com
 2      Sarah M. Ray (SBN 229670)                   BLAINE H. EVANSON, SBN 254338
        Brittany Lovejoy (SBN 286813)                 bevanson@gibsondunn.com
 3   505 Montgomery Street, Suite 2000              GIBSON, DUNN & CRUTCHER LLP
     San Francisco, California 94111-6538           3161 Michelson Drive
 4   Telephone: 415.391.0600                        Irvine, CA 92612-4412
     Facsimile: 415.395.8095                        Telephone: 949.451.3800
 5   Email: chris.yates@lw.com                      Facsimile: 949.451.4220
             sarah.ray@lw.com
 6           brittany.lovejoy@lw.com                SAMUEL LIVERSIDGE, SBN 180578
                                                      sliversidge@gibsondunn.com
 7   Attorneys for Plaintiffs                       ILISSA SAMPLIN, SBN 314018
     Oracle America, Inc., and Oracle                 isamplin@gibsondunn.com
 8   International Corporation                      GIBSON, DUNN & CRUTCHER LLP
                                                    333 South Grand Avenue
 9                                                  Los Angeles, CA 90071-3197
                                                    Telephone: 213.229.7000
10                                                  Facsimile: 213.229.7520

11                                                  Attorneys for Defendant
                                                    Hewlett Packard Enterprise Co.
12

13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                      OAKLAND DIVISION

16
     ORACLE AMERICA, INC., a Delaware             CASE NO. 4:16-cv-01393-JST
17   corporation; ORACLE INTERNATIONAL
     CORPORATION, a California corporation        JOINT [PROPOSED] ORDER
18
                                                  FOLLOWING JANUARY 12, 2021
                          Plaintiffs,             CASE MANAGEMENT CONFERENCE
19

20          v.                                    Pursuant to Minute Order of January 12,
                                                  2021 [Dkt. No. 948]
21   HEWLETT PACKARD ENTERPRISE
     COMPANY, a Delaware corporation; and DOES
22   1–50,
23                        Defendants.
24

25

26

27

28

                                                   JOINT [PROPOSED] ORDER FOLLOWING JANUARY 12,
                                                              2021 CASE MANAGEMENT CONFERENCE
                                                                          CASE NO. 4:16-cv-01393-JST
           Case 4:16-cv-01393-JST Document 953 Filed 01/22/21 Page 2 of 5


 1          On January 12, 2021, following remand of this case from the Ninth Circuit, Plaintiffs Oracle

 2   America, Inc. and Oracle International Corporation (“Oracle”) and Defendant Hewlett Packard

 3   Enterprise Company (“HPE”) (collectively “Parties”) attended a Case Management Conference. After

 4   consideration of the Parties’ positions as stated in their Joint Case Management Statement (Dkt. No.

 5   947) and described during the Case Management Conference, the Court orders as follows:

 6          1. The Parties shall submit Opening Briefs containing excerpts of their existing summary

 7              judgment briefing on issues remaining to be decided as described below. The excerpts shall

 8              be included in the Parties’ Opening Briefs under headings that correspond to the issues

 9              below. These excerpts shall not add any new evidence or argument. However, using

10              brackets, the Parties may clarify short or “id.” citations that are not otherwise clear on the

11              face of the excerpt and add references to the docket numbers of any supporting evidence

12              previously cited in the excerpt without otherwise altering or adding to the citation. In

13              addition, the Parties may submit supplemental briefing limited to the discrete issues

14              described below consistent with the page allocations shown, not to exceed nineteen pages

15              total.

16                         a.      Express license defense. Whether HPE is entitled to summary judgment

17                                 on Oracle’s infringement claims on the basis of its express license

18                                 defense, or whether Oracle is entitled to summary judgment on HPE’s

19                                 express license defense, with one page of supplemental briefing on how

20                                 the Ninth Circuit’s decision bears on that question;

21                         b.      Symantec direct support.        Whether HPE is entitled to summary

22                                 judgment on Oracle’s infringement claim with respect to the Symantec

23                                 account on the grounds that Oracle has failed to raise a triable issue on

24                                 protectability, with two pages of supplemental briefing on how the Ninth

25                                 Circuit’s decision bears on that question;

26                         c.      Remaining direct support customers. Whether HPE is entitled to

27                                 partial summary judgment with respect to Oracle’s direct infringement

28                                 claim pertaining to any non-Symantec customers and servers other than
                                                       1
                                                             JOINT [PROPOSED] ORDER FOLLOWING JANUARY 12,
                                                                        2021 CASE MANAGEMENT CONFERENCE
                                                                                    CASE NO. 4:16-cv-01393-JST
     Case 4:16-cv-01393-JST Document 953 Filed 01/22/21 Page 3 of 5


 1                        the 188 instances of alleged patching at issue in pages 17-21 of the Ninth

 2                        Circuit’s decision (subject to the Ninth Circuit’s statute of limitations

 3                        ruling), with three pages of supplemental briefing on how the Ninth

 4                        Circuit’s decision bears on that question;

 5                 d.     Rule 56(g). Whether HPE’s existing 56(g) motion may be granted on

 6                        the basis of its prior briefing and appendices, with eight pages of

 7                        supplemental briefing on how the Ninth Circuit’s decision bears on that

 8                        question;

 9                 e.     Contributory/vicarious liability. Whether HPE is entitled to summary

10                        judgment on Oracle’s contributory and vicarious liability claims, with no

11                        supplemental briefing permitted;

12                 f.     Preemption. Five pages of supplemental briefing on whether Oracle’s

13                        intentional interference claims are preempted by the Copyright Act;

14                 g.     Additional HPE defenses. Whether Oracle is entitled to summary

15                        judgment on HPE’s implied license, abandonment, estoppel, fair use, and

16                        17 U.S.C. Section 117 affirmative defenses, with no supplemental

17                        briefing permitted.

18   2.    The Parties shall file Responsive Briefs no longer than seven pages, which shall be

19         limited in substance to responding to the issues raised by the opposing party’s

20         supplemental briefing.

21   3.    The Court hereby denies without prejudice Oracle’s request to supplement its expert

22         damages report. Following the Court’s decision on the briefing ordered in Paragraph 1,

23         the Parties shall meet and confer on any modifications to Oracle’s expert damages report

24         and, if they are unable to reach agreement, Oracle may seek leave to supplement at that

25         time.

26   4.    The deadlines for the briefing described above shall be as follows:

27                 a.     HPE shall submit its Opening Brief on March 4, 2021.

28                 b.     Oracle shall submit its Opening Brief on April 1, 2021.
                                                2
                                                     JOINT [PROPOSED] ORDER FOLLOWING JANUARY 12,
                                                                2021 CASE MANAGEMENT CONFERENCE
                                                                            CASE NO. 4:16-cv-01393-JST
          Case 4:16-cv-01393-JST Document 953 Filed 01/22/21 Page 4 of 5


 1                        c.     HPE shall submit its Responsive Brief on April 22, 2021.

 2                        d.     Oracle shall submit its Responsive Brief on May 13, 2021.

 3            5.   The Court hereby sets a hearing on the briefing for June 3, 2021 at 2 PM.

 4            6.   The Court further sets a pretrial conference for October 29, 2021 at 2 PM. Jury

 5                 selection shall begin on November 29, 2021, with a twelve-day trial beginning

 6                 immediately thereafter.

 7            IT IS SO ORDERED.

 8

 9   Dated:                                     By:
                                                          THE HONORABLE JON S. TIGAR
10                                                           United States District Judge
11

12

13

14   APPROVED AS TO FORM:

15   GIBSON, DUNN & CRUTCHER LLP

16
     By: /s/ Jeffrey T. Thomas
17       Jeffrey T. Thomas
         Attorneys for Defendant
18       Hewlett Parkard Enterprise Co.

19

20   Dated: January 22, 2021

21

22

23

24

25

26

27

28
                                                      3
                                                           JOINT [PROPOSED] ORDER FOLLOWING JANUARY 12,
                                                                      2021 CASE MANAGEMENT CONFERENCE
                                                                                  CASE NO. 4:16-cv-01393-JST
           Case 4:16-cv-01393-JST Document 953 Filed 01/22/21 Page 5 of 5


 1                                       SIGNATURE ATTESTATION
 2          I, Christopher S. Yates, am the ECF User whose identification and password are being used to

 3   file the foregoing Joint [Proposed] Order Following January 12, 2021 Case Management Conference.

 4   Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the filing of this

 5   document has been obtained.

 6

 7   Dated: January 22, 2021                        LATHAM & WATKINS LLP

 8
                                                    By:       /s/ Christopher S. Yates
 9                                                            Christopher S. Yates
                                                              Attorneys for Plaintiffs
10                                                            Oracle America, Inc. and
                                                              Oracle International Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          4
                                                                 JOINT [PROPOSED] ORDER FOLLOWING JANUARY 12,
                                                                            2021 CASE MANAGEMENT CONFERENCE
                                                                                        CASE NO. 4:16-cv-01393-JST
